             Case 12-40944-RAM         Doc 246    Filed 08/22/19     Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA

In re:                                                      Case No.: 12-40944-RAM
GERDA WILLIAMS,                                             Chapter 13
Debtor(s).


   TRUSTEE'S MOTION TO MODIFY PLAN OR IN THE ALTERNATIVE,
DISMISS CASE AND CERTIFICATE OF SERVICE OF NOTICE OF HEARING

       COMES NOW, Nancy K. Neidich, Esq., Standing Chapter 13 Trustee, by and

through undersigned counsel, and files the instant Motion to Modify and states as

follows:

       1. The Confirmed Chapter 13 plan requires the Debtor(s) provide the Trustee

with the federal tax returns on or before May 15 for each year the case is pending.

       2. 11 U.S.C. § 521(±) enables the Trustee to request the federal tax returns.

       3. The Trustee received the federal tax returns which indicate a substantial

increase in the household income.

       4. The household income has increased as follows:

                                    Tax Year       Tax Year        Tax Year
                                    2018           2017            2016
           Disclosed income         $120,981.24    $120,981.24     $120,981.24
           [ECF No. 17]
           Income on taxes          $291,604.00    $160,478.00     $149,644.00
           Increase in income of    $170,623.00    $39,497.00      $28,663.00



       5. As the income has increased, the Trustee requests the Debtor(s) file amended

schedules to determine disposable income and modify the plan accordingly.

       WHEREFORE, the Trustee requests this Honorable Court require amended

schedules be filed in order to determine the household disposable income along with a
            Case 12-40944-RAM         Doc 246     Filed 08/22/19    Page 2 of 2



modified plan or in the alternative, dismiss the case and for any other such relief as may

be deemed necessary by the Court.
                                                               /)
                                                     Respe9tftJllY submitted:
                                                     N . 1':JCY . NEIDICH, ESQ
                                                     c' T R13TRUSTEE
                                              /s/
                                         By: ADISLEY ORTEZ-RODRIGUEZ, ESQ.
                                             FLORIDA BAR NO: 0091727
                                             P.O. BOX 79806
                                             MIRAMAR, FL 33027
                                             (954) 443-4402
Dated:     g /ii.   /i, v1 ?1
                                CERTIFICATE OF SERVICE

         I CERTIFY that a true and correct copy of the foregoing and the notice of hearing
generated by ECF was served on Counsel for the Debtor(s) on      g /z,?r-   lzt 1 q

And via first class mail to:

Gerda Williams
605 NW 214 St #103
Miami, FL 33169




                                             2
